Name: Commission Regulation (EEC) No 2103/87 of 16 July 1987 amending Regulation (EEC) No 55/87 establishing the list of vessels exceeding 8 metres length overall permitted to use beam trawls within certain coastal areas of the Community
 Type: Regulation
 Subject Matter: fisheries;  regions and regional policy;  technology and technical regulations;  international law
 Date Published: nan

 17. 7 . 87 Official Journal of the European Communities No L 196/19 COMMISSION REGULATION (EEC) No 2103/87 of 16 July 1987 amending Regulation (EEC) No 55/87 establishing the list of vessels exceeding 8 metres length overall permitted to use beam trawls within certain coastal areas of the Community Whereas certain modifications have been approved, and it is desirable in republishing the list to take account of these modifications ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Resources, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as amended by Regulation (EEC) No 4026/86 (2), and in particular Article 15 thereof, Whereas Commission Regulation (EEC) No 55/87 (3) esta ­ blished the list of vessels exceeding 8 metres length overall permitted to use beam trawls within certain coastal areas of the Community ; Whereas Article 1 (4) of this Regulation provides for supplementing the list, if necessary, before 30 June 1987 ; Whereas certain vessels which entered into service before 1 January 1987 but were not included in the list should be added to the list ; Whereas Article 3 (5) provides for the publication of a replacement of the list, taking into account approved modifications ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 55/87 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (&gt;) OJ No L 288 , 11 . 10 . 1986, p . 1 . 0 OJ No L 376, 31 . 12. 1986, p . 1 . 0 OJ No L 8 , 10 . 1 . 1987, p . 1 . No L 196/20 Official Journal of the European Communities 17. 7. 87 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Letras y cifras exteriores de identificaciÃ ³n Nombre del barco Indicativo de llamada' de radio Puerto de registro Potencia del motor (kW) Havnekendings ­ bogstaver og -nummer FartÃ ¸jets navn Radio ­ kaldesignal Registreringshavn Maskin ­ effekt (kW) Ã uÃ ere Identifizierungs ­ kennbuchstaben und -nummern Name des Schiffes Rufzeichen Registrierhafen MotorstÃ £rke (kW) Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã ·Ã  'Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ºÃ ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ »Ã ®Ã Ã ·Ã  Ã ±Ã Ã Ã Ã ¼Ã ¬Ã Ã ¿Ã Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã ½Ã ·Ã ¿Ã »Ã Ã ³Ã ·Ã Ã ·Ã  ÃÃ Ã Ã Ã  Ã ºÃ ¹Ã ½Ã ·Ã Ã ®Ã Ã ¿Ã  (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) Numero d'immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice (kW) Identificazione esterna lettere + numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motor ­ vermogen (kW) IdentificaÃ §Ã £o externa letras + nÃ ºmeros Nome do navio Indicativo de chamada Porto de registo PotÃ ªncia motriz (kW) 1 2 3 4 5 BÃ LGICA / BELGIEN / BELGIEN / Ã Ã Ã Ã ÃÃ  / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BÃ LGICA A 2 Nancy OPAB Antwerpen 213 B 42 Branko OPBP Blankenberge 184 B 94 Boekanier OPDP Blankenberge 220 B 65 Artevelde OPCM Blankenberge 220 B 601 Van Maerlant OPYA Blankenberge 99 BOU 4 Astrid OPAD Boekhoute 79 BOU 6 Anja OPAF Boekhoute 103 BOU 7 De Enige Zoon OPAG Boekhoute 219 BOU 24 Beatrix OPAX Boekhoute 202 K 8 Yvonne OPAH Kieldrecht 217 K 13 Vijf Gebroeders OPAM Kieldrecht 154 N 22 Zeester OPAV Nieuwpoort 198 N 49 Steve OPBW Nieuwpoort 143 N 52 De Kottens II OPBZ Nieuwpoort 220 N 57 Terry OPCE - Nieuwpoort 218 N 58 Pascin OPCF Nieuwpoort 218 N 61 Stefanie OPCI Nieuwpoort 220 N 75 Sarvy OPCW Nieuwpoort 218 N 88 Nova-Cura OPDJ Nieuwpoort 104 N 106 De Zeemanshoop OPEB Nieuwpoort 66 N 152 Evy OPFV Nieuwpoort 220 N 350 Colette OPNL Nieuwpoort 191 N 512 Ingrid OPUH Nieuwpoort 220 N 525 Golfbreker OPUU Nieuwpoort 206 N 563 Zee-Adelt OPWG Nieuwpoort 216 N 575 Francine OPWS Nieuwpoort 217 N 590 Horizon OPXH Nieuwpoort 107 17 . 7. 87 Official Journal of the European Communities No L 196/21 1 2 3 4 5 N 700 Alex OQBV Nieuwpoort 176 N 720 Andre-Jeanine OQCT Nieuwpoort 218 N 736 Lucky OQDJ Nieuwpoort 220 N 782 Nancy OQFD Nieuwpoort 110 N 788 Moed en Vertrouwen OQFJ Nieuwpoort 110 O 20 Goewind OPAT Oostende 110 O 23 Geoffrey William OPAW Oostende 220 O 29 Broodwinner OPBC Oostende 220 O 32 Roland OPBF Oostende 55 O 62 Seabird II OPCJ Oostende 206 O 64 Black Jack OPCL Oostende 110 O 82 St. Antoine OPDD Oostende 138 O 87 Nele OPDI Oostende 220 O 100 Emilie OPDV Oostende 110 O 101 Benny OPDW Oostende 110 O 110 Jeaninne-Margaret OPEF Oostende 192 O 114 Normauwill OPEJ Oostende 220 O 116 Caroline OPEL Oostende 142 O 142 Hermes OPFL Oostende 110 O 148 Snipe OPFR Oostende 110 O 172 Jean-Glenn OPGP Oostende 147 O 190 Renilde OPHH Oostende 220 O 191 Natacha OPHI Oostende 176 O 192 Lydie-Madeleine OPHJ Oostende 126 O 211 Christoph OPIC Oostende 107 O 225 Norman Kim OPIQ Oostende 184 O 274 Lucali OPKN Oostende 220 Q 349 The Lady OPNK Oostende 169 O 402 Atlantis OPQB Oostende 162 O 427 Pascal OPRA Oostende 220 O 455 Zeesymphonie OPSC Oostende 184 O 468 Aran OPSP Oostende 132 O 470 Serge OPSR Oostende 99 O 481 Martine OPTC Oostende 166 O 494 Lucky Star OPTP Oostende 143 O 500 De Hoop OPTV Oostende 214 O 520 Manuela OPUP Oostende 129 O 533 Virtus OPVC Oostende 147 O 552 Marathon OPW Oostende 99 O 555 Valentino OPVY Oostende 110 O 599 Zeevogel OPXQ Oostende 165 Z 12 Sabrina OPAL Zeebrugge 210 Z 31 Doe Stille Voort OPBE Zeebrugge 132 Z 34 Norder Sky OPBH Zeebrugge 220 Z 37 Orca OPBK Zeebrugge 220 Z 38 Manta OPBL Zeebrugge 220 Z 55 Goede Hoop OPCC Zeebrugge 202 Z 56 Orka OPCD Zeebrugge 202 Z 63 Thalassa OPCK Zeebrugge 220 Z 70 't Westdiep OPCR Zeebrugge 220 Z 79 Thorn OPDA Zeebrugge 220 Z 80 Silverpit OPDB Zeebrugge 198 Z 85 Morgenster OPDG Zeebrugge 220 Z 86 Surcouf OPDH Zeebrugge 139 Z 93 Aalscholver OPDO Zeebrugge 220 Z 102 Octopus OPDX Zeebrugge 220 Z 122 Noordster OPER Zeebrugge 220 Z 201 Marie-Madeleine OPHS Zeebrugge 110 Z 207 Adamtje OPHY Zeebrugge 220 Z 300 Veerman OPLN Zeebrugge 220 Z 403 Stern OPQC Zeebrugge 110 No L 196/22 Official Journal of the European Communities 17. 7. 87 1 2 3 4 5 Z 408 Speranza OPQH -Zeebrugge 217 Z 430 Margibel OPRD Zeebrugge 184 Z 445 Marina OPRS Zeebrugge 220 Z 447 Hurricane OPRU Zeebrugge 143 Z 472 Condor OPST Zeebrugge 154 Z 474 Argo OPSV Zeebrugge 220 Z 484 Fox OPXB Zeebrugge 220 Z 501 Tac Horn OPTW Zeebrugge 176 Z 502 Regine OPTX Zeebrugge 220 Z 509 Telstar OPUE Zeebrugge 220 Z 536 Zeevalk OPVF Zeebrugge 165 Z 548 Flamingo OPVR Zeebrugge 110 Z 554 Lucky Star II OPVX Zeebrugge 140 Z 568 Zeespiegel OPWL Zeebrugge 206 Z 578 Carohein OPWV Zeebrugge 217 Z 580 Poseidon OPWX Zeebrugge 206 Z 586 Mermaid OPXD Zeebrugge 143 DINAMARCA / DANMARK / DÃ NEMARK / Ã Ã Ã ÃÃ  / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA E 9 Monika XPBF Esbjerg 110 E 16 Ovaj OYML Esbjerg 110 E 28 Lakolk OZMF Esbjerg 80 E 35 Karen Lund OUYB Esbjerg 200 E 45 Jette Susanne OXDU Esbjerg 201 E 387 Themis OWAS Esbjerg 125 E 428 Holmsland XP3312 Esbjerg 161 E 454 Anna-Ester OUOT Esbjerg 124 E 562 Helle Nymann OWCU Esbjerg 147 E 614 Leif Brink OWAS Esbjerg 165 E 641 Rune Egholm OXAO Esbjerg 214 HV 2 Veststrand XP3185 Haderslev 105 HV 3 Lone OZYP Haderslev 110 HV 6 Niels 5QIX Haderslev 132 HV 13 Britta Tudsborg XP3272 Haderslev 92 HV 22 Paulon OYFE Haderslev 161 HV 32 MandÃ ¸flak XP2990 Haderslev 110 HV 35 Svend Ã ge OZNX Haderslev 169 HV 41 Havsand XP3685 Haderslev 147 HV 58 Komet XP2918 Haderslev 197 HV 61 Stella XP3859 Haderslev 147 HV 67 Juvredyb XP3614 Haderslev 104 HV 73 RÃ ¸m OXTW Haderslev 165 HV 80 Nordlyset XP4787 Haderslev 144 HV 89 Helga-Vera 5QEV Haderslev 151 RI 450 Perkredes OXUL RingkÃ ¸bing 213 T 1 Sakki OUOL Thisted 169 T 435 Bell-Rock OYZI Thisted 220 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã Ã Ã ¡Ã Ã Ã ÃÃ  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA ABH 3 Odin I DJCG Bremerhaven 174 ABH 2-N Steinbock Bremerhaven 147 ABH 4-N Seehund Bremerhaven 59 ACC 1 Delphin DCDK Accumersiel 184 ACC 2 Emma DCGK Accumersiel 92 ACC 3 Nordmark DCBX Accumersiel 114 ACC 4 Freya DCGU Accumersiel 169 ACC 6 Uranus DCCA Accumersiel 175 ACC 7 Elke DCGN Accumersiel 92 V No L 196/2317. 7. 87 Official Journal of the European Communities 1 2 3 4 5 ACC 8 Orion DCFM Accumersiel 184 ACC 9 Ozean DCHJ Accumersiel 219 ACC 10 Komet DCWK Accumersiel 218 ACC 11 Johanne Accumersiel 110 ACC 12 Poseidon DCFL Accumersiel 184 ACC 13 Erika DCJD Accumersiel 162 ACC 14 Atlantis DDAN Accumersiel 106 ACC 15 Nordlicht DEEY Accumersiel 175 ACC 16 EdelweiÃ  DCPJ Accumersiel 147 AG 8 Eltje Looden DCKC Greetsiel 146 AZ 5 GebrÃ ¼der DCGW Neuharlingersiel 145 BEN 1 Germania DCBG Bensersiel 184 BEN 2 MÃ ¶we DCET Bensersiel 188 BRA 1 Freiheit Brake 53 BRA 2 Frieden DJSU Brake 88 BRA 3 Rotesand DLHX Brake 219 BOR 1 Poseidon DCWE Borkum 132 BOR 5-N Insulaner Borkum 51 BUR 3 Nordstern Burhave 93 BUS 1 Gebeca BÃ ¼sum 70 BUS 2 Blume BÃ ¼sum 66 BUS 4 Adler DJIC BÃ ¼sum 110 BUS 6 Daggi DJID BÃ ¼sum 125 BUS 7 Robbe BÃ ¼sum 31 BUS 218 Imke BÃ ¼sum 26 BUS 219 Sperber l BÃ ¼sum 44 BX 765 Damkerort . Bremerhaven 221 CUX 1 Cuxi DFNB Cuxhaven 104 CUX 2 Chatharina DGEU Cuxhaven 74 CUX 3 Seestern DFJO Cuxhaven 130 CUX 4 Jan Cux II Cuxhaven 51 CUX 6 Heimkehr DFKJ Cuxhaven 130 CUX 7 EdelweiÃ  DFBO Cuxhaven 162 CUX 8 Johanna li Cuxhaven 88 CUX 31 -N Rosengarten II Cuxhaven 37 CUX 34-N Taube Cuxhaven 63 DAN 1 -N Nordstern \ Dangast 55 DAN 3 Seestern \ Dangast 74 DED 1 Tanja Dedesdorf 220 DIT 1 Berendine DCSY Ditzum 110 DIT 2 AnnÃ ¤us Bruhns DCIC Ditzum 110 DIT 3 Jan Janssen Bruhns DCSR Dit um 146 DIT 4 Speculant Ditzum 51 DIT 5 Gertje Bruhns DCPE Ditzum 107 DIT 6 Heike DCRE Ditzum 170 DIT 16-N Harm Looden Ditzum 88 DIT 18 Jan Bruhns DETV Ditzum 220 DOR 2 Hoffnung DESX Dorum 165 DOR 4 Saphir Dorum 219 DOR 5 ' StÃ ¶r DFAT Dorum 146 DOR 8 Delphin Dorum 138 DOR 12 Sirius DESC Dorum 165 DOR 13 Dithmarschen DIZM Dorum 130 DOR 15 Else Dorum 74 DOR 16 Poseidon DFCS Dorum 219 EMD 1 -N Nanne II Emden  EMD 4-N Hanne \ Harlesiel 55 ¢ FED 1 Orion DDMP Fedderwaddersiel 199 FED 2 Sirius Fedderwaddersiel 147 FED 3 Venus DLIL Fedderwaddersiel 199 FED 4 Christine DLIG Fedderwaddersiel 184 FED 6 VÃ ¶rut DDDT Fedderwaddersiel 93 No L 196/24 Official Journal of the European Communities 17. 7. 87 1 2 3 4 5 FED 8 Seerose DDGE Fedderwaddersiel 184 FED 9 Bianka DLIX Fedderwaddersiel 147 FED 10 EdelweiÃ  DDJB Fedderwaddersiel 147 FED 14 Liebe Fedderwaddersiel 70 FED 15-N Seestern l Fedderwaddersiel 110 FRI 1 Saturn DIRJ Friedrichskoog 138 FRI 3 Holsatia DIST Friedrichskoog 152 FRI 6 Nordwind DIQQ Friedrichskoog 125 FRI 7 Polarstern DIRH Friedrichskoog 152 FRI 18 Adler DIQL Friedrichskoog 136 FRI 20 Falke DIQT Friedrichskoog 130 FRI 23 Marschenland DIRK Friedrichskoog 152 FRI 35 Lilli DIRQ Friedrichskoog 107 FRI 36 Heimatland DIUP Friedrichskoog 138 FRI 42 Fahrwohl DD4413 Friedrichskoog 105 FRI 75 Luise DIJK Friedrichskoog 147 FRI 76 Anneliese DITD Friedrichskoog 125 FRI 86 Sirius DB5381 Friedrichskoog 125 GEV 4 Ostereff Geversdorf 147 GRE 1 Edde DCSJ Greetsiel 146 GRE 2 Erna DCOH Greetsiel 110 GRE 3 Horizont DCMU Greetsiel 219 GRE 4 Wiking DCRP Greetsiel 125 GRE 5 Oberen Greetsiel 220 GRE 6 Albatross DCJJ Greetsiel 107 GRE 7 Emsstrom DCCH Greetsiel 184 GRE 8 Nordsee II DCVE Greetsiel 147 Il DCWE Greetsiel 132 GRE 10 Jan Ysker DDAY Greetsiel 164 GRE 11 Korsar DCEJ Greetsiel 217 GRE 12 Condor DCVO Greetsiel 147 GRE 13 Jan Looden DCRA Greetsiel 72 GRE 14 DCEQ Greetsiel 184 GRE 15 Zwei GebrÃ ¼der DCEP Greetsiel 124 GRE 16 Angelika DCEV Greetsiel 147 GRE 17 Odysseus DCEP Greetsiel 147 GRE 18 Karl Zink DCVO Greetsiel 132 GRE 19 Flamingo DCFW Greetsiel 176 GRE 20 Sechs GebrÃ ¼der DCGO Greetsiel 176 GRE 21 Sturmvogel DCGR Greetsiel 147 GRE 22 Frieda Luise DCPU Greetsiel 191 GRE 23 Merkur III DITL Greetsiel 220 GRE 24 Friedrich Conradi DCVW Greetsiel 221 GRE 25 Delphin DCME Greetsiel 190 GRE 28 VorwÃ ¤rts DCDN Greetsiel 110 GRE 29 Paloma DCEL Greetsiel 219 GRO 20 Nixe GroÃ ensiel 138 GRO 23-N Ingeborg GroÃ ensiel 15 HAR 1 Gesine Albrecht DCQM Harlesiel 191 HAR 2 Jens Albrecht II Harlesiel 150 HAR 3 Anita DCPF Harlesiel 146 HAR 4 Hilde Harlesiel 147 ' HAR 5 Ruth Albrecht DCMJ Harlesiel 170 HAR 6 Grudrun Albrecht DCCD Harlesiel 180 HAR 8 Christine DCLC Harlesiel 220 HAR 9 Jens Albrecht DCEV Harlesiel 180 HAR 10 Wangerland Harlesiel 176 HAR 14 Georg Albrecht DCBU Harlesiel 170 HAR 20 Marion Albrecht DCGF Harlesiel 129 HF 348 Erna Becker Hamburg 88 HF 511 Luise DHMH Hamburg 79 HF 552 Kamerun DGWK Hamburg 1 77 17. 7 . 87 Official Journal of the European Communities No L 196/25 1 2 3 4 5 HF 553 Ursula Hamburg 147 HF 562 Margrit Hamburg 165 HF 567 Ostetal DIDO Hamburg 220 HOO 1 Haye Laurenz DJIS Hooge 136 HOO 2 Hartje DJGO Hooge 184 HOO 3 Nantiane DLYL Hooge . 132 HOO 52 Aggi DDAE Hooksiel 199 HOO 61 Samland DDEP Hooksiel 110 HOO 63-N Pegasus \ Hooksiel 110 HOR 1 Falke DEPJ Horumersiel 110 HOR 1 -N Drei GebrÃ ¼der Horumersiel 55 HOR 2-N Jan Gosselaar l Horumersiel 132 HOR 4 Alk I Hornum 57 HOR 8 Butsch II I Hornum 46 HUS 2 Heike DJGJ Husum 129 HUS 4 Stefanie DCIU Husum 136 HUS 6 Oland DJFU Husum 85 HUS 9 EdelweiÃ  DJGC Husum 180 HUS 10 Ramona DJDF Husum 184 HUS 16 Falke DJDW Husum 129 HUS 18 Friesland DJGB Husum 184 HUS 19 Marion DJGF Husum 184 HUS 25 Hildegard DJCH Husum 138 HUS 28 Zukunft DLYQ Husum 165 HUS 51 DÃ ¶rte Husum 33 HUS 53 MÃ ¤Ã ¤rylene II Husum 66 JEM 1 Nordstern Il Jemgum 18 JEM 5 Bernhard Il Jemgum 59 LIST 1 Alwine DCWM List/Sylt 110 LIST 10 TÃ ¼mmler Il List/Sylt 34 LIST 12 Katrin Il List/Sylt 26 NB 1 Weser DDLU Brake 221 NC 211 Lucie II Cuxhaven 74 NC 458 Ramona DFNZ Cuxhaven 147 NEU 149 Sonja Il Neufeld 31 NEU 161 Butt II Neufeld 12 NEU 225 Condor DCVS Neuharlingersiel 180 NEU 226 Keen Tied DCBG Neuharlingersiel 166 NEU 227 StÃ ¶rtebeker DLYJ Neuharlingersiel 132 NEU 228 Gorch Fock II DCMO Neuharlingersiel 147 NEU 229 Falke DCGQ Neuharlingersiel 147 NEU 235 Nordlicht II Neuharlingersiel 110 NEU 240 Anna I DDFS Neuharlingersiel 147 NEU 241 Liebe II Neuharlingersiel 114 NEU 243 Seeschwalbe DFNS Neuharlingersiel 146 NEU 245 Seestern DCJS Neuharlingersiel 213 NEU 319 Nordlicht II Neuhaus 118 NOR 1 Garnele II GroÃ ensiel 85 NOR 201 Roswietha DCDN Norddeich 213 NOR 202 Pirola DCRK Norddeich 184 NOR 203 Sperber I-I Norddeich 169 NOR 205 Anette DCEM Norddeich 165 NOR 206 Neptun DCKS Norddeich 197 NOR 207 'Seestern DCJS Norddeich 147 NOR 208 Erika DCHU Norddeich 180 NOR 209 Sirius DCLS Norddeich 107 NOR 210 Hildegard DCMI Norddeich 103 NOR 211 Helga DCPP Norddeich 102 NOR 212 II Norddeich 110 NOR 223 Nordlicht DCTH Norddeich 110 NOR 224 Nordland DCTA Norddeich 72 NOR 225 Nordmeer DCDB Norddeich 110 INO L 196/lb Official Journal of the European Communities 17. 7. 87 1 2 3 4 5 NOR 228 Nordstern DCWV Norddeich 185 NOR 230 Nordsee DCKR Norddeich 110 NOR 231 Nordstrom I DCJO Norddeich 219 NOR 232 Nordstrand DCTA Norddeich 110 NOR 236 Seepferdchen DITX Norderney 99 NOR 237-N Friedel Norderney 59 NOR 421 Ute Nordstrand 74 NOR 422 RÃ ¶rbeck \ Nordstrandisch-Moor 24 OLD 7-N Ems || Oldersum Ã 3 OLD 8-N Freya li Oldersum 81 ON 180 Jupiter DLHG Fedderwaddersiel 221 PEL 1 Yvonne DJIG Pellworm 184 PEL 2 Annemarie DJFK Pellworm 132 PEL 3 Helene DJDR Pellworm 183 PEL 8 GebrÃ ¼der DJKZ Pellworm 16 PEL 9 Norderoog DLZC Pellworm 176 POG 2 Jan DCRD Pogum 146 SC 1 Godenwind DJHV BÃ ¼sum 184 SC 2 Stolper Bank II DIVO BÃ ¼sum 221 SC 3 Q Frank C DIUS BÃ ¼sum 386 SC 4 Wattenmeer || BÃ ¼sum 184 SC 5 Atlantis DEQZ BÃ ¼sum 147 SC 6 Keen Tied DISU BÃ ¼sum 184 SC 7 Seefuchs DIUQ BÃ ¼sum 184 SC 8 Birgit DIJR BÃ ¼sum 179 SC 14 Maret DJIJ BÃ ¼sum 184 SC 15 Martina DIWD BÃ ¼sum 184 SC 18 Gaby Engel DITV BÃ ¼sum 184 SC 20 Antje MÃ ¶ller DIQJ BÃ ¼sum 168 SC 21 Blauort DDEZ BÃ ¼sum 184 SC 30 Beate Wika DKOV BÃ ¼sum 183 SC 32 Cornelia DIUR Husum 184 SC 33 Merkur DJGS BÃ ¼sum 162 SC 34 Dithmarschen DIRV BÃ ¼sum 184 SC 36 Achat \ BÃ ¼sum 100 SC 37 Rochelsteert DCSV BÃ ¼sum 147 SC 38 Steenreff DJLB BÃ ¼sum 103 SC 44 Klaus Groth DIUC BÃ ¼sum 184 SC 45 Bussard DJNR BÃ ¼sum 135 SC 52 Sabine DJHT BÃ ¼sum 184 SC 54 Schwalbe DJHS BÃ ¼sum 162 SC 55 Rebecca DJIW BÃ ¼sum 184 SC 57 SÃ ¼dwind DJRS BÃ ¼sum 110 SC 58 Oderbank DKLS BÃ ¼sum 206 SCHL 1 Orion SchlÃ ¼ttsiel 55 SD 1 Hornsriff DIZQ Friedrichskoog 162 SD 3 Germania DITK Friedrichskoog 184 SD 4 Kerstin DFCQ Friedrichskoog 165 SD 5 Hoffnung DISX Friedrichskoog 138 SD 6 Cap Arcona DIRF Friedrichskoog 184 SD 7 Delphin DIUY Friedrichskoog 184 SD 8 Rugenort DIWK Friedrichskoog 165 SD 9 Dieksand DIRB Friedrichskoog 184 SD 10 Bussard DFNM Friedrichskoog 184 SD 11 Hindenburg DISC Friedrichskoog 184 SD 12 Wiking DISE Friedrichskoog 173 SD 13 Antaris DITA Friedrichskoog 147 SD 14 Condor DISD Friedrichskoog 159 SD 15 Hanseat DIVW Friedrichskoog 184 SD 16 Polli DIUZ Friedrichskoog 180 SD 18 Atlantik DISR Friedrichskoog 180 SD 19 Albatros DISO Friedrichskoog 182 V 17. 7. 87 Official Journal of the European Communities No L 196/27 1 2 3 4 5 SD 20 Seerose DISP Friedrichskoog 165 SD 21 Rungholt DLKA Friedrichskoog 182 SD 22 Kormoran DITY Friedrichskoog 184 SD 23 Odin I DCWX Friedrichskoog 184 SD 24 Venus DITW Friedrichskoog 184 SD 25 Nordfriesland DLUW Friedrichskoog 147 SD 26 Paloma G DEWG Friedrichskoog 147 SD 27 Friesland I DJFL Friedrichskoog 110 SD 28 Teutonia I DIUO Friedrichskoog 181 SD 29 Jupiter DD 6372 Friedrichskoog 131 SD 30 Cormoran DFOC Friedrichskoog 140 SD 31 Utholm DJEE Friedrichskoog 129 SD 32 TÃ ¼mmler DIXU Friedrichskoog 165 SD 33 Marlies DQCD Friedrichskoog 184 SD 34 Keen Tied DDEW Friedrichskoog 146 SPI 1 Sonny-Boy DFBI Spieka 114 SPI 2 Skua DERI Spieka 169 SPI 3 MÃ ¶we DCSP Spieka 146 SPI 4 Seehund Spieka 184 SPI 5 Nixe II Spieka 187 SPI 6 Nordstern DFBG Spieka 107 ST 1 Seeburg DJEZ TÃ ¶nning 162 ST 2 Boreas DJBC TÃ ¶nning 184 ST 3 Nordland DJBB TÃ ¶nning 180 ST 4 Gretel DJFH Ording 125 ST 5 Friesland DJDU TÃ ¶nning 176 ST 6 Nis Randers DJGK TÃ ¶nning 107 ST 7 Heimatland DLXW TÃ ¶nning 184 ST 8 Sigrid DJEP TÃ ¶nning 184 ST 11 Sylvia E)JFY Ording 124 ST 12 Anja II DJIV TÃ ¶nning 165 ST 14 Eiderstedt DJAF TÃ ¶nning 184 ST 15 Neptun I DJHK TÃ ¶nning 125 ST 16 Julia DJHL TÃ ¶nning 184 ST 17 Tina I DLYX TÃ ¶nning 165 ST 18 GebrÃ ¼der DJDC TÃ ¶nning 184 ST 19 FÃ ¼rchtenicht DLZN TÃ ¶nning 176 ST 20 Poseidon DJHQ TÃ ¶nning 165 ST 21 Seeschwalbe II DIZY TÃ ¶nning 184 ST 22 Sabine DIUU TÃ ¶nning 182 ST 24 Karl Nohme DJIF Ording 99 ST 26 Wega DJCE TÃ ¶nning 184 ST 28 GlÃ ¼ck Auf DLZP TÃ ¶nning 184 ST 29 Britta DJBR TÃ ¶nning 147 ST 30 Fabian DJMP TÃ ¶n - : ng 213 SU 1 Lundenberg DJDV Lundenberg 145 SU 2 SÃ ¼deroog DJFC Husum 180 SU 3 Theodor Storm DJDM Husum 176 SU 4 Alk DDBX Nordstrand 162 SU 5 Andrea DJIM Husum 184 SU 6 OstpreuÃ en DJEL Husum 184 SU 7 Holstein DIRM Husum 110 SU 8 Heimatland DLZK Husum 184 SU 9 Antares DLXU Husum ' 165 SU 11 Anneliese DJES Husum 184 SU 12 Marianne DJDS Husum 184 SU 13 Fortuna DJEN Husum 88 SU 14 RÃ ¼mhart Husum 125 SW 1 Elfriede DLZV Wyk/FÃ ¶hr 125 TER 5 Diana Terborg 26 TÃ N 1 Paloma DJET TÃ ¶nning 74 TÃ N 2 Hai \ TÃ ¶nning 26 No L 196/28 Official Journal of the European Communities 17. 7. 87 1 2 3 4 5 TÃ N 4 Pornstrom DJGD TÃ ¶nning 88 TÃ N 15 Blondi DJKW TÃ ¶nning 99 TÃ N 32 Capella II DJFS TÃ ¶nning 166 VAR 1 Sturmvogel Varel 162 VAR 3-N Iris Varel 59 VAR 6 Hein Godenwind DDBL Varel 147 VAR 7-N Conger Varel 58 VAR 9-N Germania Varel 147 VAR 11 Seefalke Varel 74 VAR 18 Helga \ Varel 110 WIL 1 -N Renate \ Wilhelmshaven 141 WIL 4-N Frauke \ Wilhelmshaven 29 WIL S-N Utguisu \ Wilhelmshaven 48 WIL 6-N Seewolf Wilhelmshaven 22 WIL 9-N Condor \\ Wilhelmshaven 66 WIT 1 Kehrwieder DJFM WittdÃ ¼n 146 WIT 2 Karl -Georg DDHQ WittdÃ ¼n 137 WIT 3 Kleine Liebe WittdÃ ¼n 88 WIT 12 Nausikaa DDFA WittdÃ ¼n 135 WIT 14 Undine li WittdÃ ¼n 39 WRE 1 Apollo DFCM Wremen 132 WRE 2 Koralle DFBB Wremen 131 WRE 3 Falke DESJ Wremen 169 WRE 4 Wremen Il Wremen 220 WRE 5 Land Wursten DEQW Wremen 171 WRE 6 Condor DETZ Wremen 110 WRE 7 Seerose DCFJ Wremen 138 WRE 8 Playboy Wremen 180 WRE 9 Neptun DISK Wremen 184 WYK 23 Pirat \ Wyk/FÃ ¶hr 59 FRANCIA / FRANKRIG / FRANKREICH / Ã Ã Ã Ã ÃÃ  / FRANCE / FRANCE / FRANCIA / FRANKRIJK / FRANÃ A DK 200629A Ã ric-Marie-Ange I FS 5312 Dunkerque 59 DK 275775F Cyclone FP 8453 Dunkerque 213 DK 341077L Nautilus FP 7466 Dunkerque 55 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã ¤Ã © Ã §Ã ©Ã ¡Ã Ã £ / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAISES BAIXOS ARM 6 Dianne Jolanda PDQD Arnemuiden 221 ARM 25 Deo Volente PDOQ Arnemuiden 221 ARM 46 Prina Cornelia PGVU Arnemuiden 221 BR 4 Jozina PFFS Oostburg-Breskens 221 BR 5 Morgenster PGAW Oostburg-Breskens 221 BR 7 Res Nova Oostburg-Breskens 221 BR 10 Johanna PFDQ Oostburg-Breskens 221 BR 11 Zeester \ Oostburg-Breskens 136 BR 15 De Hoop PDNP Oostburg-Breskens 221 BR 19 Adriana l Oostburg-Breskens 165 BR 23 Nellie PGEL Oostburg-Breskens 179 BR 24 Miranda \ Oostburg-Breskens 151 BR 29 Eendracht I Oostburg-Breskens 221 BR 35 0 Broedertrouw Il Oostburg-Breskens 221 BR 37 Arie Jan PCTX Oostburg-Breskens 157 BR 40 De Jonge Henk PDOO Oostburg-Breskens 110 BR 45 Deo Volente II Oostburg-Breskens 221 BR 47 Ortelius Oostburg-Breskens 199 BR 49 Stern li Oostburg-Breskens 104 BR 50 Johanna PFDJ Oostburg-Breskens 221 BRU 41 Volharding PIIE Bruinisse 151 17. 7. 87 Official Journal of the European Communities No L 196/29 1 2 3 4 5 DZ 1 Lauwerszee Delfzijl 74 DZ 3 Alina PCMH Delfzijl 174 DZ 5 Albatros II Delfzijl 85 DZ 7 Nely PGFS Delfzijl 177 EH 12 Dirk Senior II Enkhuizen 145 GO 13 Q Rigeja PHAU Goedereede 221 GO 29 Jan Maria PEZI Goedereede 221 GO 33 De Hinder Il Goedereede 221 GO 52 Elisabeth || Goedereede 113 GO 57 Johanna Maria Goedereede 113 GO 58 Jakoriwi PEZC Goedereede 221 GO 60 Maria Il Goedereede 221 HA 6 Johanna Aaltje II Harlingen 116 HA 8 Stormvogel Harlingen 134 HA 11 Anja \ Harlingen 113 HA 13 Wobbegien Harlingen 113 HA 14 Grietje PEKN Harlingen 134 HA 18 Jannie I Harlingen 124 HA 21 De Drie Gebroeders \ Harlingen 123 HA 24 0 Antje I Harlingen 247 HA 25 Q Grietje I Harlingen 347 HA 26 Q Janna II Harlingen 268 HA 39 Anna Il Harlingen 134 HA 41 Antje || Harlingen 132 HA 44 Hoop op Zegen Il Harlingen 124 HA 50 Zeevalk PIXY Harlingen 166 HA 51 Barracuda PCZJ Harlingen 173 HA 61 Hilly II Harlingen 121 HA 62 Willem Tjitsche I Harlingen 154 HA 75 Elizabeth PDWR Harlingen 221 HA 82 Hoop op Zegen Il Harlingen 167 HA 106 Reseda PHAH Harlingen 221 HD 5 Fokke Albert PEDF Den Helder 199 HD 8 Cornelis Pieter Il Den Helder 221 HD 9 Nieuwe Diep PGGR Den Helder 221 HD 10 Broodwinner II Den Helder 221 HD 14 Skagerak PHIM Den Helder 221 HD 45 Marie Anne Den Helder 77 HD 57 El Vera PDWA Den Helder 221 HD 63 R.H. van Schijndel PHAK Den Helder 221 HD 66 Q Pieter PGTH Den Helder 221 HD 71 Anna Elisabeth PCRI Den Helder 210 HD 73 Cornelis Anna Maria PDKJ Den Helder 221 HD 175 Johanna PFDR Den Helder 132 IJM 18Q Eben Haezer PDUG Velsen-IJmuiden 221 IJM 25 Zeearend \ Velsen-IJmuiden 221 IJM 31 Meron I \ Velsen-IJmuiden 77 IJM 32 Meron II Velsen-IJmuiden 154 U 34 Orca I Velsen-IJmuiden 164 IJM 39 Anka PCRA Velsen-IJmuiden 121 KG 1 Jacobus Johanna PEYW Kortgene 113 KG 2 Maris Stella PFWH Kortgene 221 KG 5 Zeearend PIWG Kortgene 221 KG 6 Imantje PEVQ Kortgene 221 KG 7 0 Christina PDKC Kortgene 221 KG 8 Hubbenada PEUL Kortgene 221 KG 9 Pieternella PGTD Kortgene 221 KG 12 0 Jozias Tannetje PFFI Kortgene 221 KG 13 Yvonne I Kortgene 206 KG 14 Jozina Maria PFFW Kortgene 221 KG 17 Hendrik PEPV Kortgene 221 KW ' 37 Jannetje Grietje \ Katwijk 103 No L 196/30 Official Journal of the European Communities 17. 7. 87 1 2 3 4 5 KW 72 Tina Adriana Katwijk 221 LO 5 Eeltje Jan li Ulrum-Lauwersoog 124 LO 6 Regina li Ulrum-Lauwersoog 1 77 LO 7 Zwerver II Ulrum-Lauwersoog 221 LO 8 Zeester li Ulrum-Lauwersoog 206 LO 10 Hoop op Zegen II Ulrum-Lauwersoog 167 LO 11 Twee Gebroeders PICL Ulrum-Lauwersoog 175 LO 15 Klaas Pieter II Ulrum-Lauwersoog 113 LO 20 Zwarte Arend Il Ulrum-Lauwersoog 85 NB 4 Adriana Nieuw Beijerland 206 NZ 1 Spera in Deo Terneuzen 83 NZ 12 Elly \\ Terneuzen 114 NZ 21 Magdalena PFSK Terneuzen 99 OD 3 Jan I Goedereede-Ouddrop 188 OD 9 Geertuida PEGK Goedereede-Ouddorp 221 OL 6 Jacoba II Oostdongeradeel 51 OL 37 Neerlands Hoop \ Oostdongeradeel 96 SCH 25 Annie-B I Den Haag-Scheveningen 221 SCH 43 Alida Maria PELP Den Haag-Scheveningen 221 SCH 65 Q Hendrika Johanna PEQU Den Haag-Scheveningen 221 SCH 66 Maria PFUM Den Haag-Scheveningen 221 SL 2 Stem PHTÃ  Goedereede-Stellendam 221 SL 6 Dina Gornelia PDQJ Goedereede-Stellendam 221 SL 9 Henk PEQX Goedereede-Stellendam 220 SL 16 Morgenster I Goedereede-Stellendam . 113 SL 22 Nella l Goedereede-Stellendam 124 SL 42 Hendrika Cornelia PEPZ Goedereede-Stellendam 221 ST 4 Hoop op Zegen PETO Staveren 188 ST 20 Auke Senior \ Staveren 96 ST 44 Hendrika Marjanne PEPW Staveren 221 TH 5 Adriana Maatje PCDG Tholen 221 TH 6 Q Johanna Cornelia PFDD Tholen 221 TH 7 Adriana Maria PCDY Tholen 221 TH 15 Lena Elizabeth PFOF Tholen 221 TH 18 Jacob Leendert PEYV Tholen 221 TH 25 Pieternella Johanna PGSY Tholen 221 TH 36 Isabella PEXR Tholen 221 TH 42 Jacomina Carolina PEYA Tholen 221 TM 8 Jakomina PEYJ Termunten 175 TM 9 Widejo \ Termunten 153 TM 16 Wendeltje PINS Termunten 188 TM 19 Janny Termunten 103 TM 30 De Toekomst \ Termunten 128 TM 37 Marnat II PFVD Termunten 103 TS , 2 Jurjen Jacob ' Terschelling 100 TS 3 Bass Rock Terschelling 90 TS 6 Aryanne Terschelling 104 TS 7 Sabine Terschelling 77 TX 7 De Poolster PDOM Texel 191 TX 8 Cornelia Irene Texel 221 TX 10 De Vrouw Naantje Texel 125 TX 12 Pionier Texel 221 TX 25 Everdina Texel 74 TX 27 f) Lida Marco Texel 221 TX 30 Nienke Texel 177 TX 39 Vrijheid Texel 71 TX 41 Broedertrouw PDGO Texel 221 TX 50 Deneb Texel 188 TX 88 Q Anna Maria Texel 221 UK 6 Aaltje van Ente PCAP Urk 221 UK 11 Willem PCKG Urk 221 UK 121 Hendrika Maria PEPY Urk 221 17. 7. 87 Official Journal of the European Communities No L 196/31 1 2 3 4 5 UK 129 Tiemetje PHYV Urk 221 UK 144 Jurie Sjoerd Urk 74 UK 146 Albert Urk 134 UK 185 l Urk UK 186 Klaas Jelle Pieter PFJY Urk 221 UK 212 Gretha Johanna PEJZ Urk 221 UK 221 Hessel van Urk Urk 221 UK 233 Ida Christina PEVD Urk 221 UK 234 Nooit Gedacht PGHY Urk 221 UK 244 Grietje van Boukje I PEKU Urk 169 UQ 1 Condor Usquert 188 UQ 2 Trijntje PEGQ Usquert 88 UQ ' 3 Grietje \ Usquert 143 UQ 4 Rottum \ Usquert 110 UQ 6 Hejo \ Usquert 110 UQ 7 Truus Usquert 184 UQ 8 Zeemeeuw \ Usquert 94 UQ 10 Truida II Usquert 147 UQ 17 Greetje \ Usquert 121 VD 6 Brigitta PDGT Edam-Volendam 221 VD 18 Samenwerking PHIA Edam-Volendam 221 VD 20 Elisabeth PDWY Edam-Volendam 221 VD 32 De Jantjes PDOC Edam-Volendam 206 VD 53 Regina Maris PGZF Edam-Volendam 210 VD 128 Johanna Paulina PFDK Edam-Volendam 220 VLI 8 Elizabeth-C Vlissingen 221 VLI 18 Pieter Senior PGSS Vlissingen 221 WL 2 Zeester \ Westdongeradeel 114 WL 3 Zeemeeuw PIWW Westdongeradeel 118 WL 4 Hendrika Westdongeradeel 110 WL 5 Grietje Westdongeradeel 134 WL 7 Hoop op Zegen Westdongeradeel 191 WL 8 Albatros Westdongeradeel 92 WL 10 Elske II Westdongeradeel 132 WL 15 Monte Tjerk II Westdongeradeel 107 WL 21 Annie Il Westdongeradeel 134 WON 2 Suze PHUN Wonseradeel 221 WON 24 Elisabeth PDXJ Wonseradeel 221 WON 29 Albertje II Wonseradeel 136 WON 43 Vaya con Dios PIFI Wonseradeel 113 WON 77 Wietske PIRC Wonseradeel 121 WR 2 Carla Maria PDHV Wieringen 188 WR 3 Noordster II Wieringen 184 WR 10 Petrina PGSD Wieringen 188 WR 12 Anna Catherine PCRF Wie . ingen 221 WR 15 Zeemeeuw PIXD Wieringen 220 WR 16 Catharina Judit II Wieringen 71 WR 17 Bona Spes PEDY Wieringen 221 WR 20 Elisabeth PDXH Wieringen 221 WR 21 Jente PCLL Wieringen 221 WR 22 Cornelius Senior PDMI Wieringen 221 WR 24 Sjierkje Melanie PHNR Wieringen 114 WR 27 Visarend II Wieringen 177 WR 29 Waddenzee Il Wieringen 184 WR 34 Leendert Jan PFNU Wieringen 221 WR 35 Twee Gebroeders II Wieringen 74 WR 36 Arie Johannes PCUL Wieringen 221 WR 40 Simon Johannes PHMW Wieringen 184 WR 44 Janny PFAH Wieringen 221 WR 54 Cornelis Nan Wieringen 169 WR 57 Jacoba PEYB Wieringen 169 WR 60 Verwachting PIGG Wieringen 138 No L 196/32 Official Journal of the European Communities 17. 7. 87 1 2 3 4 5 WR 69 Teeuwes Jan Visser PHXB Wieringen 221 WR 71 Marry An PFVJ Wieringen 132 » WR 72 Alberta PCFK Wieringen 169 WR 73 Q Paul Martien PGRD Wieringen 221 WR 75 Sandra Petra PHIG Wieringen 1 77 WR 77 Ananjah Conzelo PCQZ Wieringen 218 WR 87 Breehorn PDGN Wieringen 221 WR 88 Rana PGYN Wieringen 173 WR 89 Geja Anjo li Wieringen 175 WR 98 Else Jeanette PDXK Wieringen 179 WR 102 Limanda PFOV Wieringen 118 WR 106 Alida Catherina li Wieringen 134 WR 107 Jannie Diana PFAE Wieringen 134 WR 108 Stella Maris PHTG Wieringen 221 WR 122 Jumbo PFFQ Wieringen 221 WR 128 Concordia PDJQ Wieringen 210 WR 129 Grietje Hendrika PEKX Wieringen 221 WR 136 Wilhelmina PIPT Wieringen 221 WR 137 Eefje li Wieringen 221 WR 138 Wieringen WR 152 Cornelis Alida PDLU Wieringen 221 WR 171 Gea Catherina PEGS Wieringen 125 WR 174 Aleida PCKC Wieringen 221 WR 189 Q Bonafide Wieringen 221 WR 210 Ex Mera Gratia PEAQ Wieringen 221 WR 213 Simone PHMP Wieringen 140 WR 222 f) Anna Tatjana PCRL Wieringen 221 WR 224 Texelstroom PHXZ Wieringen 174 WR 248 Nieuw Moed PGGS Wieringen 221 YE 23 Q Janne Il Reimerswaal-Yerseke 177 YE 25 Biem \ Reimerswaal-Yerseke 221 YE 31 Q Jannetje Il Reimerswaal-Yerseke 147 YE 36 Q Eendracht Reimerswaal-Yerseke 206 YE 42 \ l Reimerswaal-Yerseke YE 52 Adriana PCEB Reimerswaal-Yerseke 221 YE 59 Q Stormvogel \ Reimerswaal-Yerseke 346 YE 76 \ \ Reimerswaal-Yerseke 151 YE 138 Wilhelmina l Reimerswaal-Yerseke 221 YE 139 Elizabeth PDXB Reimerswaal-Yerseke 221 YE 142Q Sancta Maria l Reimerswaal-Yerseke 184 ZK 2 Portunus PGVA Ulrum-Zoutkamp 162 ZK 3 Geja \ Ulrum-Zoutkamp 121 ZK 4 Bornrif Ulrum-Zoutkamp 96 ZK 5 Ora et Labora I Ulrum-Zoutkamp 169 ZK 7 De Jonge Jan Ulrum-Zoutkamp 88 ZK 8 BjÃ ¶rn Ulrum-Zoutkamp 128 ZK 9 Drie Gebroeders \ Ulrum-Zoutkamp 132 ZK 11 Hoop op Zegen I Ulrum-Zoutkamp 134 ZK 12 Louwina Ulrum-Zoutkamp 174 ZK 14 Tamme Senior PHWT Ulrum-Zoutkamp 221 ZK 15 Lambert Ulrum-Zoutkamp 169 ZK 17 Johannes Dirk Ulrum-Zoutkamp 113 ZK 18 Levenslang Ulrum-Zoutkamp 138 ZK 21 Anna Ulrum-Zoutkamp 118 ZK 23 Wilhelmina PIOU Ulrum-Zoutkamp 173 ZK 25 Yvonne Ulrum-Zoutkamp 174 ZK 34 Q Vier Gezusters PIGJ Ulrum-Zoutkamp 202 ZK 37 Twee Gebroeders Ulrum-Zoutkamp 71 ZK 46 Zeemeeuw Ulrum-Zoutkamp 88 ZK 54 Goede Verwachting Ulrum-Zoutkamp 138 ZK 56 Nordhavet Ulrum-Zoutkamp 63 ZK 88 Andries Ulrum-Zoutkamp 221 17. 7. 87 Official Journal of the European Communities No L 196/33 1 2 3 4 5 ZX 01 \ ZX 02 II ZX 03 II ZX 04 Il I ZX 05 Il ZX 06 ZX 07 II \ ZX 08 ZX 09 Ill I ZX 10 \\\ ZX 11 ZX 12 II\ \ REINO UNIDO / FORENEDE KONGERIGE / VEREINIGTES KÃ NIGREICH / Ã Ã Ã ©Ã Ã Ã Ã  Ã Ã Ã £ÃÃ Ã ÃÃ  / UNITED KINGDOM / ROYAUME-UNI / REGNO UNITO / VERENIGD KONINKRIJK / REINO UNIDOS BS 101 Cowrie Bay MMOG Beaumaris 172 BM 23 Bogey I 2CMD Brixham 218 BM 25 Grey Flamingo 2SSN Brixham 162 BM 30 Sara Lena MRKH Brixham 212 BM 37 Tennetje 2EAR Brixham 220 BM 188 Sola Gratia 2JXX Brixham 1 77 BM 223 Silver Seagull 2UJS Brixham 170 CK 134 Diana MUAZ Colchester 170 CK 179 Gandalf 2GYY Colchester 111 CK 297 Entreprise GTEC Colchester 103 CK 299 Marina I MJIM Colchester 114 FD 367 0 Willem ZETU Fleetwood 231 FH 36 Auldgirth 2JZU Falmouth 54 FH 135 Girl Lisa ZEOP Falmouth 214 FH 514 Ea Bien MACE7 Falmouth 155 FY 200 Karen Jane 2CAZ Fowey 88 ' FY 499 Tamarisk MAJC Fowey 102 LT 187 Fortissimo 2GHB Lowestoft 210 LT 263 Our Lass MGSJ Lowestoft 65 LT 351 Michelle Louisa 2SCR Lowestoft 218 P 336 Zuiderzee 2 MHY Portsmouth 210 PH 5 Nauru 2HWW Plymouth 214 PH 418 NK Despoerandum MBEK6 Plymouth 221 PN 411 Silverstream MLRS Plymouth 118 PZ 513 Excellent MRLQ Penzance 118 SM 49 Challenger ECQE Shoreham 203 SM 237 Aleyna MSAF Shoreham 218 SY 247 The Girl Carmen Il Stornaway 82 TH 12 Robert Barge MLOT Teignmouth 159 TN 29 Two Sisters MJOM Teignmouth 140 413 Sunreve 2 FZW Ramsgate 170 (*) A los que solo se autoriza la pesca de crustaceos. Der kun har tilladelse til at fiske efter krebedyr. Nur fur den Krebstierfang. Ã ÃÃ ¹Ã Ã Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã ½Ã ± Ã ±Ã »Ã ¹Ã µÃ Ã ¿Ã Ã ½ Ã ¼Ã Ã ½Ã ¿ Ã ºÃ ±Ã Ã ºÃ ¹Ã ½Ã ¿Ã µÃ ¹Ã ´Ã ® . Allowed to fish for crustanceans only. Autorises a pÃ ªcher uniquement les crustacÃ ©s. Autorizzati a pescare soltanto crostacei . Alleen toegestaan om op schaaldieren te vissen . Autorizados a pescar unicamente os crustaceos .